Title: From Benjamin Franklin to Jean de Neufville & fils, 22 June 1780
From: Franklin, Benjamin
To: Neufville, Jean de, & fils


Gentlemen,
Passy June 22. 1780.
I received duly your respected Letter of the 15th. current, inclosing one of the Bills drawn on Mr. Lawrens, which I return herewith. I am satisfy’d that the same is a genuine Bill, and that it will be accepted by Mr Lawrens, when he arrives, as of the Date when it would have been presented if he had been at Amsterdam: But I have no Advice or Orders relating to those Bills; and as that Gentleman may be daily expected, I think it not proper for me to meddle with them at present; nor indeed does it seem necessary, since they may without Prejudice to the Holders remain noted, according to what I am told is the Custom of Merchants, ’till the Expiration of the Term, and if Mr Lawrens should not in that Time appear, I might pay them if I should have Funds in my Hands; if not they may then be protested and sent back. Inclosed I send to your Care a Letter for Mr Lawrens which I have just received from Philadelphia: It came from thence with others dated the 5th. of May, when it must have been supposed there that he was on his Passage.
With great Regard, I have the Honour to be, Gentlemen, Your most obedient & most humble Servant.
B Franklin
Messrs: J. De Neufville & Sons.
